Citation Nr: 1606457	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  10-32 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability.

2.  Entitlement to increased ratings for residuals of postoperative laminectomy with LS fusion (lumbar spine disability), currently assigned "staged" ratings of 60 percent prior to July 1, 2011 and 20 percent from that date, to include the propriety of the reduction (from 60 to 20 percent), effective July 1, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a left knee disability and continued a 60 percent rating for a lumbar spine disability.  The Board notes that while the claim for an increased rating for a lumbar spine disability was pending, the RO, in a June 2010 rating decision, proposed to decrease the Veteran's rating for a lumbar spine disability from 60 to 20 percent, effective July 1, 2011.  An April 2011 rating decision implemented this reduction.  The Veteran has expressed disagreement with this reduction and as such, it has been included in the claim seeking an increased rating for a lumbar spine disability.

The question of whether new and material evidence has been received to reopen a claim that was previously finally denied must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Regarding the left knee, the Board notes that a prior final (March 2006) rating decision denied the claim.  The Veteran was informed of that decision and did not appeal it or submit new and material evidence in the year following (Notably, he did submit additional treatment records, but such records were not material in that they did not show or tend to show the Veteran's left knee disability may be attributable to his service or to a service-connected disability).  In February 2007, he submitted a new claim regarding his left knee disability and such claim was again denied by the RO (although the RO did not characterize the issue as a claim to reopen).  However, because there is a prior final denial of a left knee disability in the record, the Board has characterized the claim on appeal as involving a claim to reopen.

The issues of service connection for a left knee disability, on de novo review, and increased ratings for a lumbar spine disability, to include the propriety of the reduction are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran did not appeal a March 2006 rating decision which denied service connection for a left knee disability, finding generally that the Veteran's diagnosed left knee osteoarthritis was unrelated to his service-connected lumbar spine disability.

2.  Evidence received since the March 2006 rating decision, including an April 2007 VA examination report indicating that the Veteran's left knee arthritis more likely than not is related to his service-connected back condition and a May 2008 VA examination report suggesting that the Veteran's development of left knee osteoarthritis may be due to a gait abnormality caused by his lumbar spine disability, relates to the previously unestablished element of whether the Veteran's lumbar spine disability may be related to his service/a service-connected disability.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.     § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination regarding the claim to reopen the matter of service connection for a left knee disability, no further discussion of compliance with VA's duty to notify and assist regarding this matter is necessary.  


ORDER

The appeal to reopen the claim for service connection for a left knee disability is granted.


REMAND

The Veteran alleges that he has a left knee disability due to his service-connected lumbar spine disability.  As noted above, on April 2007 VA examination (for non-service connected pension), it was noted that the Veteran's left knee arthritis is at least as likely as not the result of his service-connected back condition.  On May 2008 VA examination, the diagnosis was "chronic low back pain after laminectomy...for spondylolisthesis and spondylosis, subsequent gait abnormality and development of osteoarthritis of the left knee," suggesting that the Veteran's left knee disability may be related to a gait abnormality caused by his low back disability.  However, subsequently, the examiner opined that the Veteran's left knee complaints "are more likely unrelated to primary or secondary service connected injuries based on the chronology and symptomatology."  The Board finds that this opinion is inadequate for rating purposes.  Notably, the examiner did not provide any rationale for why the Veteran's left knee disability was unrelated to his service-connected lumbar spine disability.  In fact, the examiner's diagnosis seems to suggest that there be a relation.  Accordingly, the Board finds that a supplementary medical opinion is warranted.  Further, a review of the record reflects that on November 2005 VA examination, an examiner opined that the Veteran's knee disability could be related to his "old right knee problem (trick knee, as per discharge from service)."  In a February 2006 addendum opinion, the same VA examiner opined that the Veteran's left knee problem is at least as likely as not a result of the right knee condition.  This examiner's opinion is speculative and without rationale.  It is also unclear whether the examiner is attributing the Veteran's left knee disability to the right knee problems noted in service or to a current non-service connected right knee disability.  Therefore, in the supplementary medical opinion, an opinion should also be provided as to whether the Veteran's left knee disability is related to the right knee problems in service.

The Veteran also contends that his lumbar spine rating should not have been reduced from 60 to 20 percent because his lumbar spine disability did in fact result in incapacitating episodes requiring bed rest.  As rationale for reducing the Veteran's rating, the RO cited, in part, an April 2010 VA examination report which noted no incapacitating episodes of spine disease.  However, also of record is a July 2010 VA orthopedic surgery record indicating that the Veteran has suffered from low back pain for over 40 years and underwent fusion of his lower lumbar spine in 1967.  The note indicates that since that time, the Veteran has had debilitating back pain, degenerative changes, and herniated discs that require him at times to undergo bedrest and that at times, the pain is so severe, he must "stay bedrest."  The note further indicates that the amount of time the Veteran suffers from pain as a result of his spine condition "is definitely greater than 6 weeks over the last 12 months."  There is no medical opinion in the record that addresses this discrepancy and discusses whether the Veteran's left knee disability may have resulted in bedrest prescribed by a physician, and if so, for what duration.  A retrospective medical opinion is indicated.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

Moreover, the Veteran appears to allege that he continues to suffer from incapacitating episodes.  He also indicated that his back pain "has persisted and progressed since his last VA examination."  He was last examined by VA in October 2014, at which time there was no evidence of incapacitating episodes.  As it is not entirely inconceivable that the Veteran's lumbar spine disability may have worsened in the interim, a contemporaneous examination is necessary.


Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of any (and all) updated clinical records of any VA and/or private treatment the Veteran has received regarding the claimed disabilities on appeal.

2.  Then arrange for a supplementary medical opinion (with an examination only if deemed necessary by the opinion provider) to determine the nature and likely etiology of the Veteran's' left knee disability.  The Veteran's entire record should be reviewed by the provider.  Following review of the record, including this remand, the provider should respond to the following:

(a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's left knee disability was incurred in/caused by his service, to include due to right knee complaints in service?

The provider is advised that a trick right knee was noted on separation from service examination.

(b)  If the left knee disability is found to be directly unrelated to the Veteran's service, is it at least as likely as not (a 50% or greater probability) that it was caused or permanently aggravated beyond the natural progression of the disease by his service-connected lumbar spine disability?

The opinion provider must explain the rationale for any opinions given, to include discussion of the November 2005, February 2006, April 2007, and May 2008 VA examination reports/opinions.

3.  Also arrange for the Veteran to be examined by an appropriate provider to determine the current severity of his service-connected lumbar spine disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The findings must include range of motion studies and the examiner should note whether the Veteran has experienced any incapacitating episodes, particularly during flare-ups, and whether such have resulted in physician prescribed bed rest.  The examiner should specifically reconcile the conflicting evidence (the April 2010 VA examination report and the July 2010 VA treatment record) as to whether the Veteran had incapacitating episodes resulting in bed rest at any point during the appeal period, and if so, for what duration.

The examiner must include rationale for all opinions offered.

4.  Thereafter, review the record and readjudicate the claims remaining on appeal.  If either remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


